DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (8,933,459) in view of Kim et al. (9,841,833).
Re claims 1 and 8, Yoon discloses a substrate (111); and a planarization layer (113) and a pixel definition layer (PDL) sequentially disposed on the substrate (111), wherein a protrusion is disposed on the planarization layer (113), the pixel definition layer (PDL) is provided with an opening (OP), and the protrusion is disposed in a region defined by the opening (OP) (Fig. 2).

    PNG
    media_image1.png
    333
    657
    media_image1.png
    Greyscale

	Yoon does not disclose a shielding layer disposed on the substrate; the planarization layer and pixel definition layer sequentially disposed on a side of the light shielding layer facing away from the substrate; and wherein an orthographical projection of the protrusion on the substrate is outside an orthographical projection of the light shielding layer.
	Kim et al. disclose a shielding layer (LS) disposed on the substrate (layer under LS) (Fig. 2B); the planarization layer (PNL1) and pixel definition layer (PNL2) sequentially disposed on a side of the light shielding layer (LS) facing away from the substrate; and wherein an orthographical projection of the PNL1 where in the pixel area on the substrate is outside an orthographical projection of the light shielding layer (LS) (Fig. 2B annotated below).

    PNG
    media_image2.png
    524
    466
    media_image2.png
    Greyscale

It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon and Kim et al. to enable the light shielding layer of Kim et al. to be added to Yoon’s device in order to maintain the display uniformity in the display panel (Col. 6, lines 37-38).

Re claim 4,Yoon discloses wherein a top surface of the pixel definition layer (PDL) is higher than a top surface of the protrusion (in 110), relative to a plane of the substrate (111) (Fig. 2).
	Re claim 6, Yoon discloses wherein a top surface of the pixel definition layer (PDL) is higher than a top surface of the anode (E1), relative to the plane of the substrate (Fig. 2).
	Re claim 11, Yoon discloses wherein both the planarization layer (113) and the pixel definition layer (PDL) are formed on the substrate (111), and a top surface of the pixel definition layer (PDL) is higher than a top surface of the protrusion, relative to a plane of the substrate (Fig. 2).

Re claim 17, Yoon in view of Kim et al. disclose a display panel, comprising: the array substrate according to claim 1 (as explain above in claim 1).
	 Re claim 18, Yoon in view of Kim et al. discloses a display device, comprising: the display panel according to claim 17 (as explained above).
	Re claim 19, Yoon discloses wherein the protrusion and the planarization layer (113) are made from same planarization film (113) (Fig. 2), the same planarization film comprises a first part which is in the region defined by the opening and a second being larger than a thickness of the second part (Fig. 2 below).

    PNG
    media_image3.png
    335
    657
    media_image3.png
    Greyscale

	Re claim 20, Yoon discloses further comprising a thin film transistor (T2) and a via hole (CH2) (Fig. 2), wherein the via hole (CH2) is configured for electrically connecting the thin film transistor (T2) and the anode (E1), and an orthographical projection of the via hole on the substrate is in non-overlap with an orthographical projection of the protrusion on the substrate (Fig. 2).

Claims 3, 5, 7, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in vie of Kim et al. as applied to claims 1, 4, 6, 8, 11, 13 and 17-20 above, and further in view of Lin et al. (2017/0084642).
Re claims 3 and 10, the combination does not disclose further comprising a spacer, wherein the spacer is disposed on the pixel definition layer.
Lin et al. disclose further comprising a spacer (29), wherein the spacer is disposed on the pixel definition layer (28) (Fig. 2).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon, Kim et al. and Lin et al. to enable the spacer of Lin et al. to be added to the combination in order to maintain pitch in light.
Re claims 5, 7, 12 and 14, One of ordinary skill in the art would have been led to the recited thicknesses and height through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
            In addition, the selection of device thicknesses and height, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the 
            Note that the specification contains no disclosure of either the critical nature of the claimed device thicknesses and height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen device thicknesses and height or upon another variable recited in a claim, the Applicant must show that the chosen device thicknesses and height are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim et al. as applied to claims 1, 4, 6, 8, 11, 13 and 17-20 above, and further in view of Lee et al. (2010/0007271).
Re claim 15, the combination does not disclose wherein the forming a planarization layer on which a protrusion is disposed comprises: forming a planarization film; and exposing the planarization film with a dual-tone or halftone mask and developing, wherein a region of the planarization film where a via hole is to be formed in the planarization layer is a full exposure region; a region where an opening is to be formed is an non-exposure region, and the protrusion is formed in non-exposure region; the remaining region is a partial exposure region, in which the planarization layer is to be formed.

It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon, Kim et al. and Lee et al. to enable the planarization layer of Yoon to be formed according to the teachings of Lee et al. because one of ordinary skill in the art would have been motivated to look for different methods of forming the planarization layer with a protrusion area in order to save time and process steps.
	Re claim 16, Lee et al. disclose wherein the planarization layer and the protrusion are made of a photosensitive material ([0040]).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829 
	January 25, 2022